Title: Extracts from the Gazette, 1730
From: Franklin, Benjamin
To: 



	About the End of next Month, a Course of Papers of Speculation and Amusement will begin to be inserted in this Gazette, for the Entertainment of our Readers. Those Gentlemen and others, who may be inclined to divert themselves or their Friends by trying their Hands in some little Performance of that Nature, are hereby invited to make use of this Opportunity; and whatever they send, (to be left at the Publishers) that is fit for publick View, will be kindly received, and communicated in the most proper Time and Manner. [January 6]



	This is to inform the Writer of A certain Letter, giving a certain Account of a late certain Difference between a certain —— and his Wife, with certain Animadversions upon their Conduct, &c. That, for certain charitable Reasons, the said Letter is at present thought not fit to be published. [January 27]


  
	  The same Day [Saturday last] an unhappy Man one Sturgis, upon some Difference with his Wife, determined to drown himself in the River; and she, (kind Wife) went with him, it seems, to see it faithfully performed, and accordingly stood by silent and unconcerned during the whole Transaction: He jump’d in near Carpenter’s Wharff, but was timely taken out again, before what he came about was thoroughly effected, so that they were both obliged to return home as they came, and put up for that Time with the Disappointment. [February 10]


  
	  Last Week some counterfeit Five Shilling Bills of our Currency were passed here; but as they were clumsily done, upon mean Letter and ordinary Paper, and very unlike the Originals, they were soon discovered, and trac’d to One who was lately in Town from New-Castle. Orders are sent down to examine him about them. It is supposed they are come from the old Quarter; tho’ ’tis surprising that a Course of ill Success is not a sufficient Discouragement to such Practices. [February 19]



  
	  The great Snow we had here, was so much greater in New-England, as to prevent all Travelling on the Roads for a considerable Time; so that the Eastern Post was not come in to York last Thursday; and therefore our Post who waited there for him, is not yet arrived here, tho’ he had been expected on Friday Night last. Upon this Account the Publication of our Paper has been so long delayed [two days]. [February 19]


  
[Advertisement] Newydd ei Argraphu ac ar werth yn yr Argraphdy Newydd, gyferbyn a’r Farchnad yn Philadelphia.
Ca’n yn dangos Truenus hanes, Ma’b a Merch, y modd y darfu i’r Ferch Dorri ei Haddewid ag êf, yr hyn a barodd iddo adel ei Dylwyth, a myned ymmaith: a’i dôst Alar o achos ei Rhieni hi.
Fe a wnaeth y Gân ei hûn ac ai gadawodd wrth fyned Ymmaith gyda ei hên Gyfeillion, er Cyngor iddynt hwy ac eraill i beidio a rhoddi eu Bryd ar bethau ’r Byd hwn: Mae yu dangos drwy ’r cyfan ei bûr Gariad at y Ferch; ai sawr Barch a gobaith yn ei Jachawdwr, ai wîr Gariad i’r Grefydd Gristianogol. Prîs 3d.
Yn yr vn Fan y mae ar Werth Cyfraith yr Iâr a’r Mynawyd, rhwng Sion ac Eynion, o Waith Dafydd Manuel. Prîs 4d.
Yn yr vn Lle y gall y nêb a chwennycho, gael Argraphu, yn Gymraeg neu Saefneg yn Dda, ac o weddol Brîs: Ac hefyd Rhwymo hên Lyfrau yn Dda, ac ar Brîs Gweddol. [March 13]


  
	  When Mr. Bradford publishes after us, and has Occasion to take an Article or two out of the Gazette, which he is always welcome to do, he is desired not to date his Paper a Day before ours, (as last Week in the Case of the Letter containing Kelsey’s Speech, &c.) lest distant Readers should imagine we take from him, which we always carefully avoid. [March 19]


  

Next Week will be Published, The Votes and Proceedings of the Honourable House of Representatives. Printed and Sold at the New Printing-Office near the Market.
The Laws enacted at the last Session are also in the Press, and will be published with Expedition, and sold at the same Place. [March 19]


  
	  [Advertisement] A Likely Negroe Woman to be Sold. Enquire at the Widow Read’s in Market-Street, Philadelphia. [April 9]


  
	  On Friday Night last, about 11 o’Clock, a Fire broke out in a Store near Mr. Fishbourn’s Wharff, and before it could be master’d consumed all the Stores, &c. on the Wharff, damaged several Houses on that Side the Street, and crossing the Way, seized the fine House of Mr. J. Dickinson, with two other Houses adjoining towards Walnut-street, which are all ruined. The Loss in the Whole is supposed to be four or five Thousand Pounds. It is thought that if the People had been provided with good Engines and other suitable Instruments, the Fire might easily have been prevented spreading, as there was but little Wind. There is now a Subscription on Foot for supplying the Town with every Thing necessary of that Nature, which meets with great Encouragement. There was much Thieving at the Fire, and several ill Persons are now in Prison on that Account. [April 30]


  
	  We hear from New-England, that the Small-Pox spreads in divers parts of the Country. There is an Account published of the Number of Persons inoculated in Boston in the Month of March, amounting to Seventy-two; of which two only died, and the rest have recovered perfect Health. Of those who had it in the common Way, ’tis computed that one in four died. Several Hundreds have been inoculated, and but about four in the Hundred have died under Inoculation; and even those are supposed to have first taken the Infection in the common Way. [May 14]


  
	  [Advertisement] James Austin’s Persian Ink, approved of by the properest Judges in England to be the best of any yet made; Sold only at the New Printing-Office in Philadelphia, at 12d. per Bottle. [June 23]


  
	  Some of our last Papers were wrought off with the following Transposition. In the 2d Column of the 2d Page, that which is properly the 6th Line is placed as the 9th, so that what is now the 9th Line must be read as the 6th, in order to make Sense of that Part of the Paragraph. The judicious Reader will easily distinguish accidental Errors from the Blunders of Ignorance, and more readily excuse the former which sometimes happen unavoidably. [July 2]


  
	  N.B. Tho’ we have the Pleasure to observe that these Essays of Primitive Christianity are exceedingly acceptable to the generality of our Readers; yet we are concern’d to hear that some worthy and learned Men are dissatisfied with them, as believing them to contain sundry false, heretical and pernicious Positions and Opinions: If such Gentlemen who think these Papers hurtful, are inclined to write any Thing by way of Answer, to manifest the Weakness and Error of the Doctrine contained therein; this may inform them, that any Thing of that Kind will be thankfully received, and faithfully handed to the Publick in the Gazette, without putting the Author to one Penny Charge; provided the Answer to each Essay be not much longer than the Essay it self. [July 30]


  
	  From Woodbury Creek on the other Side of the River we hear, that on Sunday Night last a Servant Man belonging to one Tatcham, got out of Bed at Midnight, and telling a Lad who slept with him that he was going a long Journey and should never see him more, he went into the Orchard and hanged himself on a Tree: But it seems the Rope broke in the Operation, and towards Morning he found himself alive upon the Ground to his no small Surprize. He then went and hid himself in the Barn among some Straw, for several Hours, while his Master and the rest of the Family were searching and enquiring after him to no Effect. At length having procured a better Rope, he hanged himself again in the Barn, and was there accidentally found by the Maid in the Afternoon: When he was cut down there appeared no sign of Life in him, nor were any Means used to recover him; but by that Time the Coroner and his Inquest were got together and come to View his Body, he was upon his Legs again, and is now living. [August 27]


  
	  Just Published: Jerman’s Almanacks for the Year 1731. Containing, beside what is usual, a correct Table of Houses for the Latitude of Forty Degrees, which has been much desired by the Ingenious. Printed and Sold at the New Printing-Office near the Market. [October 15]


  
	  Just Published: Godfrey’s Almanacks for the Year 1731. Done on a large Sheet of Demi Paper, after the London manner. Containing the Eclipses, Lunations, Judgment of the Weather, the Time of the Sun’s Rising and Setting, Moon’s Rising and Setting, Seven Stars Rising, Southing and Setting, Time of Highwater, Fairs, Courts, and Observable Days. With several other Things useful and curious. Printed and sold at the New-Printing-Office near the Market. [October 29]


  
	  ⁂During the three Winter Months, while the Post performs his Stage but once a Fortnight; This Paper will be published on Tuesdays. And as the Winter generally Occasions a Scarcity of News in these Parts; and it being very little Satisfaction to the Reader to have a whole Sheet, when half of it must be fill’d with Trifles, or Things of small Consequence; we shall for the above Time publish it in half Sheets, which we doubt not will be equally entertaining. [December 3]


  
	  (*†*)It is now above 14 Months since we undertook the Publishing this Paper; Those Subscribers who have taken it a Year, are desired to send in their respective Payments. [December 8]



  
[Advertisement] Ralph Sandiford being bound for England, hath printed a Second Impression of his Negroe Treatise to be distributed by him Gratis, or by Matthias Aspdin his Attorney; unto whom all Persons indebted to him are desired to pay the same with Speed, to prevent Charge to themselves.
And whereas some Persons would not apply for his Books Gratis, the Printer having Leave from the Author, has them ready for Sale at 12d. a-piece, at the New Printing-Office near the Market.
[December 22]


  
Buried in the several Burying-Grounds of this City from December 30, 1729. to December 29, 1730.


Church
81
}
  {
Baptists

  
18


Quakers
39
Strangers
{
Whites
41


Presbyterians
18
Blacks
30







In all 227.


[December 29]


	Just Published: The Laws made the last Session of the late Assembly, relating to Wears and Damms in Skuylkill, and to the Trustees of the Loan-Office. Printed and sold at the New Printing-Office near the Market. Price Six-Pence. Where may be had, Latin Grammars, and Dyche’s Spelling-Books. [December 29]



Philadelphia : Printed by B. Franklin and H. Meredith, at the New Printing-Office near the Market, where Advertisements are taken in, and all Persons may be supplied with this Paper, at Ten Shillings a Year.

